IN THE SUPREME COURT OF THE STATE OF DELAWARE

REGINALD A. WELLS, SR.,' §
§ No. 76, 2017
Respondent Below, §
Appellant, § Court Below_Family Court of the
§ State of Delaware
V- §
§ File No. CK93-3723
KRISTEN A. QUEARY, § Petition No. 12-30546
§
Petitioner Below, §
Appellee. §

Submitted: April 21, 2017
Decided: April 27, 2017
Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R
This 27"' day of April 2017, it appears to the Court that:
(1) On February 20, 2017, the Court received the appellant’s notice of
appeal from a Family Court order of January 9, 2017. Under title 10, section 1051
of the Delaware Code and Supreme Court Rule 6, a timely notice of appeal should

have been filed on or before February 8, 2017.2

 

' The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).

2 10 Del. C. § 1051(a) (providing for the right of appeal to Supreme Court from a Family Court
civil judgment); Del. Supr. Ct. R. 6(a)(i) (providing that a civil appeal must be filed within 30 days
after entry upon the docket of the judgment on appeal).

(2) On February 20, 2017, the Clerk issued a notice under Supreme Court
Rule 29(b), directing the appellant to show cause why the appeal should not be
dismissed as untimely filed. In a response and supplemental response to the notice
to show cause, the appellant addresses the merit of his appeal but does not address
the jurisdictional defect created by his untimely filing.

(3) “lt is fundamental that the appellate jurisdiction of this Court rests
wholly upon the perfecting of an appeal within the period of limitations fixed by
law.”3 To be effective, a notice of appeal must be received by the Office of the Clerk
of this Court within the applicable time period.4 An appellant’s pro se status does
not excuse a failure to comply strictly with the jurisdictional time requirement5

(4) The Court cannot consider an untimely appeal unless the appellant can
demonstrate that the failure to file a timely notice of appeal is attributable to court-
related personnel.° The appellant has not made such a showing in this case. Thus,
the Court concludes that the appeal must be dismissed

NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED.

BY THE COURT:
l z
stice

 

3 Fisher v. Biggs, 284 A.2d Il7, l 18 (De|. 1971).
4 Del. Supr. Ct. R. lO(a).

5 Cai-i- v. sze, 554 A.zd 773, 779 (oel. 1939).

“ Bey v. Smre, 402 A.zd 362, 363 (Dei. 1979).